ITEMID: 001-4871
LANGUAGEISOCODE: ENG
RESPONDENT: LTU
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: KREMPOVSKIJ v. LITHUANIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant was a Lithuanian citizen of Ukrainian national origin, born in Ukraine in 1946.
He died in Vilnius on 12 December 1997. By a letter of 3 February 1998 his daughter expressed the wish to maintain the case before the Court.
Before the declaration restoring Lithuania’s independence on 11 March 1990, the applicant worked as a lawyer in Vilnius. From April 1990 until August 1991 he was the Deputy Head of the so-called Lithuanian Soviet Prosecutor’s Office (hereinafter referred to as the “LSPO”), a division of the centralised Prosecutor’s Office of the USSR. Following the failure of a communist “coup d’état” in Moscow on 21 August 1991 and the immediate dismantling of the Soviet institutions, most of the LSPO’s activists fled Lithuania. The former Head of the LSPO, Mr P., moved to Russia. Yet the applicant stayed in Vilnius and acquired Lithuanian citizenship.
Until the Moscow coup of 21 August 1991 the LSPO had been located in a building in the centre of Vilnius. The prosecuting authority of the newly re-established state of Lithuania was also based in the same building. The applicant, as the Deputy Head of the LSPO, had been in charge of administration. The building had been protected by the interior forces of the USSR.
The applicant was suspected of preventing the prosecutors in the service of independent Lithuania from having access to their offices during the period from April 1990 to August 1991. On 9 September 1992 he was arrested, the arrest being confirmed by a prosecutor. On 21 September 1992 he was formally charged with sabotage and the obstruction of the operation of State institutions.
On 23 December 1992 the applicant was released from prison and remanded on bail.
On 7 September 1993 the pre-trial investigation was concluded and the criminal case was transmitted to the Supreme Court.
At the same time, the applicant submitted to the Supreme Court numerous applications and pleadings alleging various procedural irregularities committed by the prosecution while conducting the pre-trial investigation. In his pleadings of 16 December 1994 the applicant also asserted that the prosecutor’s arguments in support of his guilt were ill-founded, and that the case-file contained no valid evidence.
On 23 December 1994 the Supreme Court decided to order further investigation of the case. The above decision was subsequently quashed as, following amendments to domestic criminal procedure, on 16 March 1995 the Supreme Court transmitted the case for a completely new examination to the Vilnius Regional Court. During the trial, 29 witnesses were questioned, including a number of officers who worked for the prosecuting authority of independent Lithuania during 1990-1991.
By a letter of 21 February 1996 a prosecutor requested the President of the Vilnius Regional Court to invalidate the applicant’s passport for the purposes of foreign travel. The prosecutor stated, on the basis of certain intelligence received, that the applicant intended to move to Belarus in order to avoid trial. Apparently the prosecutor’s request was granted.
On 2 December 1996 a chamber of judges of the Vilnius Regional Court held a final hearing of the case. The applicant was represented by an officially appointed lawyer, but also made an intervention defending himself in person. The first instance court convicted him. It replaced however the initial charges of sabotage and obstruction, finding the applicant guilty of restraining the freedom of movement of third persons. The Regional Court did not impose any sentence because of an amnesty law.
Both the prosecution and the applicant appealed against the above judgment.
On 22 January 1997 a chamber of the Court of Appeal held a hearing on the appeal on points of law. The court decided to relinquish jurisdiction in favour of the full court.
On 26 June 1997 the Court of Appeal held a full appeal hearing. The applicant was represented by his own defence counsel, but also made an intervention himself. He requested inter alia that the court call and question the former Head of the LSPO, Mr P., who lived near Moscow and worked as a Russian military prosecutor.
On the same date the Court of Appeal amended the judgment of 2 December 1996, convicting the applicant of sabotage and the obstruction of the operation of State institutions. He was sentenced to 3 years’ imprisonment.
The applicant lodged a cassation appeal with the Supreme Court. He contested the fact-finding competence of both lower courts. He alleged inter alia that he had never received a copy of the first instance judgment in Russian, a language that he would understand, and that thus he had been unable to prepare a proper appeal. In his cassation appeal the applicant made no allegations as to the composition of the appellate court.
On 2 December 1997 a chamber of the Supreme Court heard the cassation appeal in the presence of the applicant and his defence counsel. At the hearing the applicant challenged the assessment of the witnesses’ evidence by the lower courts.
The Supreme Court found that the Court of Appeal had properly decided the case. It also dismissed as unsubstantiated the applicant’s allegations that the appellate court had breached any domestic procedural requirements to the applicant’s detriment. The Supreme Court noted that a copy of the first instance judgment in Russian was furnished to the applicant on 30 April 1997, whereas the term for submitting an appeal had expired on 16 December 1996. The Supreme Court found that this fact had constituted a breach of domestic criminal procedure. The cassation court also noted, however, that the above irregularity had been remedied by the appellate court which had granted the applicant an additional month to supplement his appeal. The case had then been examined by the Court of Appeal based on the applicant’s revised appeal.
On 12 December 1997 the applicant died of a heart disease.
